UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6376


SADAT MUHAMMAD ABDULLAH,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:14-cv-00105-JAG-RCY)


Submitted:   July 6, 2015                   Decided:   July 16, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sadat Muhammad Abdullah, Appellant Pro Se.     Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF         VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sadat Muhammad Abdullah seeks to appeal the district court’s

order denying his motion for a certificate of appealability.           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We   have   independently   reviewed   the   record   and    conclude

Abdullah has not made the requisite showing.      Abdullah’s appeal is

essentially duplicative of his appeal in Abdullah v. Clarke, 600

F. App’x 178 (4th Cir. 2015) (No. 14-7830).       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented

                                   2
in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3